DATE 5/15/2018
                                                                                                             FILED IN
R




ACCELERATED
                                           NOTICE OF APPEALS                                          14th COURT OF APPEALS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                             HOUSTON, TEXAS
                                                                                                      5/15/2018 3:42:09 PM
TO:         14TH COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk
From:       Deputy Clerk: SHEMEKA LEE
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2018-27026

VOLUME                       PAGE                       OR          IMAGE # 79835146

DUE 5/24/2018                                         ATTORNEY 00784447

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH COURT OF APPEALS

DATE JUDGMENT SIGNED:                             5/7/2018

MOTION FOR NEW TRIAL DATE FILED NONE

FINDINGS OF FACT & CONCLUSIONS OF LAW FILED NONE

REQUEST TRANSCRIPT DATE FILED                                        NONE

NOTICE OF APPEAL DATE FILED                                         5/14/2018

NUMBER OF DAYS: ( CLERKS RECORD ) 10
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO
CODES FOR NOTICE OF APPEAL: D, OA

COURT REPORTER: Norma Duarte

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk

                                                                     By: /s/   Shemeka Lee
                                                                               SHEMEKA LEE, Deputy
BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D         ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/ NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
INT6510 - Harris County (JWEB) Justice Applications                                                                             Page 1 of 2



    (20) CONNECTION(S) FOUND.




 CASE NUM:        201827026          PJN:               TRANS NUM:               CURRENT COURT:   234        PUB:   Please Select

 CASE TYPE:       DEBT/CONTRACT - FRAUD/MISREPRESENTATION
                                                        CASE STATUS:          READY DOCKET

 STYLE:           GREEN MOUNTAIN ENERGY COMPANY                  VS           7 POINT GROUP LLC


                                                  **** ACTIVE PARTIES ****

          PJN     PER/CONN      COC         BAR    PERSON NAME                                    PTY STAT      ASSOC ATTY


                00020
                  NO - 0001    AGT                LOCATION WHERE NOTICED FOR MEETINGS OF COUNTY GOVERNMENTAL

                00019 - 0001   DEF                ROMERO, ALVIN Y

                00018 - 0001   AGT                7 POINT GROUP LLC (A TEXAS LIMITED LIABILITY COMPANY) BY SERVING ITS

                00017 - 0001   DEF                ESPRONCEDA, GERARDO

                00016 - 0001   DEF                ROMERO, MARCO A III

                00015 - 0001   DEF                CHAPA, BLANCA

                00014 - 0001   DEF                TORRES, MANUEL

                00013 - 0001   DEF                JIMENEZ, ENRIQUE A

                00012 - 0001   DEF                RIOS, JOSE

                00011 - 0001   AGT                E P DISTRIBUTORS INC ( A TEXAS CORPORATION) BY SERVING ITS

                00010 - 0001   AGT                7 POINT GROUP LLC BY SERVING ITS REGISTERED AGENT ALVIN ROMERO

                00009 - 0001   DEF     00791852   E P DISTRIBUTORS INC                                  VETHAN, CHARLES MARCELLUS

                00008 - 0001   PLT     24037482   EVERYTHING ENERGY LLC                                 SHELBY, TIMOTHY CONWAY

                00007 - 0001   PLT     24037482   PENNYWISE POWER                                       SHELBY, TIMOTHY CONWAY

                00006 - 0001   PLT     24037482   CIRRO ENERGY                                          SHELBY, TIMOTHY CONWAY

                00005 - 0001   PLT     24037482   COMPASSION ENERGY                                     SHELBY, TIMOTHY CONWAY

                00004 - 0001   PLT     24037482   US RETAILERS LLC (D/B/A COMPASSION ENERGY CIRRO ENERGY
                                                                                                   SHELBY,AND
                                                                                                           TIMOTHY
                                                                                                              PENNYWISE
                                                                                                                   CONWAY

                00003 - 0001   PLT     24037482   RELIANT ENERGY RETAIL SERVICES LLC                    SHELBY, TIMOTHY CONWAY

                00002 - 0001   DEF     00791852   7 POINT GROUP LLC                                     VETHAN, CHARLES MARCELLUS

                00001 - 0001   PLT     24037482   GREEN MOUNTAIN ENERGY COMPANY                         SHELBY, TIMOTHY CONWAY




http://civil.jweb.harriscountytx.gov/INT/INT6510.aspx                                                                               5/15/2018